DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on May 4, 2022. Claims 1, 7, 9, 10, and 14-16 have been amended. Claims 3-6, 8, and 18 have been canceled. Claims 1, 2, 7, and 9-17 are in pending.

Allowable Subject Matter
Claims 1, 2, 7, and 9-17  are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claim 16, the closest prior art McHugh (US 6,810,910 B2) in view of Scaramucci et al. (US 7,249,611 B2) disclose the features of: a fire extinguishing system valve comprising a housing which has a fluid inlet and outlet chambers. However, the combination of these references fails to teach elements: “as viewed from the shut-off member, the discharge duct has, on the inlet side, a first and a second branch duct which are each connected in a fluid-conducting manner to the fluid outlet chamber, wherein at least the first branch duct and the outlet of the discharge duct communicate with one another in a fluid-conducting manner in the discharge position of the shut-off member, exclusively the second branch duct communicates in a fluid-conducting manner with the outlet of the discharge duct in the alarm testing position of the shut-off member, and neither the first nor the second branch duct communicates with the outlet of the discharge duct in the blocking position of the shut-off member.”	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752